Exhibit 10.10

 

[TJX Letterhead]

 

Mr. Alexander Smith

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA  01701

 

Re:                               Modification of Employment Agreement

 

Dear Mr. Smith:

 

Reference is made to the Employment Agreement dated as of April 5, 2005 (the
“Agreement”) between you and The TJX Companies, Inc. (the “Company”), as
modified by the letter agreement dated September 7, 2005.  The Company proposes
to amend the Agreement, as so modified, as follows:

 

(i) amending the section thereof captioned “RECITALS” so that it reads in its
entirety:  “The Company and Executive intend that Executive shall serve the
Company as Senior Executive Vice President on the terms set forth below and, to
that end, deem it desirable and appropriate to enter into this Agreement.”;

 

(ii) amending Section 2(a) thereof  to read in its entirety:  “Nature of
Services.  Executive shall diligently perform the duties and responsibilities of
Senior Executive Vice President and such additional executive duties and
responsibilities as shall from time to time be assigned to him by the President
and/or the Chief Executive Officer of the Company.”;

 

(iii) amending Section 3(g) thereof by adding the following sentence at the end
of said Section 3(g): “For the avoidance of doubt, and notwithstanding anything
to the contrary contained in any plan, program or agreement, except as expressly
provided in the immediately preceding sentence the Company shall not be liable
for, and shall not reimburse Executive or members of his family for, any travel
expenses or related or similar expenses incurred by or for the benefit of
Executive’s spouse or other members of Executive’s family.”;

 

(iv) amending the first paragraph of Section 5(a) thereof so that the words
“(iii) termination by Executive in the event that (A) Executive is required to
report other than to the Chief Executive Officer, or (B) Executive is relocated
more than forty (40) miles from the current corporate headquarters of the
Company, in either case without his prior written consent (a “Constructive
Termination”)” are replaced with the words “(iii) termination by Executive in
the event that (A) Executive is required to report other than to the President
and/or Chief Executive Officer, or (B) Executive is relocated more than forty
(40) miles from the current corporate headquarters of the Company, in either
case without his prior written consent (a “Constructive Termination”)”; and

 

--------------------------------------------------------------------------------


 

(v) amending the last sentence of Section 5(b) so that it reads in its
entirety:  “For purposes of the two preceding sentences, “service in a position
acceptable to Executive” shall be deemed to mean service as Senior Executive
Vice President or service in such other position, if any, as may be acceptable
to Executive.”

 

If you agree with the foregoing proposed amendments to the Agreement, please so
indicate by signing the enclosed copy of this letter agreement and returning it
to Mr. Paul Kangas, whereupon the Agreement, as previously modified, will be
deemed amended, effective immediately, to incorporate the changes set forth
above and, except as so amended or as previously modified, the Agreement will
continue in effect in accordance with its terms.  This letter agreement shall
constitute an agreement under seal.

 

 

 

The TJX Companies, Inc.

 

 

 

 

By:

/s/ Carol Meyrowitz

 

 

 

I agree to the amendments described above

to the Employment Agreement dated as of

April 5, 2005 between me and The TJX

Companies, Inc., as previously modified,

effective as of the date set forth below:

 

  /s/ Alexander Smith

 

Alexander Smith

 

 

Date:   October 17, 2005

 

2

--------------------------------------------------------------------------------

 